DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-17, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangitano et al. (US 2018/0012350 A1) hereafter Gangitano, in view of Russell (WO 2018/175999 A1) hereafter Russell.
As per claim 1, Gangitano discloses a vehicle inspection system associated with a vehicle inspection lane through which a vehicle is driven (Abstract; discloses that the system collects and analyzes images of vehicle as it passes through a central passage. Page 8, paragraph [0096]; discloses that the system analyzes the images of the vehicles to detect damage such as dings, dents or scratches. Page 4, paragraphs [0054] and [0057]-[0060]; discloses that the system has a series of sensors for the sides, top and front and rear of the vehicle. The vehicle is guided through the lane or passage through the use of guides or curbs. The front and rear cameras can be used to identify the vehicle as shown in paragraph [0055]), comprising:
	a first sensor unit disposed adjacent a first lateral side of said vehicle inspection lane, said first sensor unit including at least one associated first-side imaging sensor having a fixed field of view oriented towards said inspection lane (Figure 3, Page 4, paragraph [0060]; discloses that a first group of sensors which is on the right side of the vehicle, these imaging sensors are fixed field of view as they do not move and are pointed towards the inspection lane or passage which the vehicle moves through. Page 5, paragraph [0061]; discloses the image sensor types);
	a second sensor unit disposed adjacent a second lateral side of said vehicle inspection lane, opposite said first sensor unit, said second sensor unit including at least one associated second-side imaging sensor having a fixed field of view oriented towards said inspection lane (Figure 3, Page 4, paragraph [0060]; discloses that a second group of sensors which is on the left side of the vehicle, these imaging sensors are fixed field of view as they do not move and are pointed towards the inspection lane or passage which the vehicle moves through. These sensors are opposite the first group of sensors. Page 5, paragraph [0061]; discloses the image sensor types);
	a processing system in communication with each of said first and second sensor units to receive images acquired by each of said associated first- and second-side imaging sensors (Page 8, paragraph [0089]; discloses that the system includes a server and/or cloud which receives and processes the images acquired by each of the imaging sensors);
	wherein said processing system is configured with software instructions to convey one or more images from a set of received images of a vehicle passing through said inspection lane, together with associated vehicle and/or customer identifying information, to a server (Page 8, paragraphs [0089] and [0096]; discloses that the data is processed by the system and can be stored in a remote server. Page 9, paragraph [0105]; establishes that this can be sent to other servers such as a rental car company or car dealership. Paragraph [0105]; additional establishes that along with the damage information the system also sends vehicle information such as VIN number, license plate number, mileage and other information).
	While Gangitano establishes sending the data to a remote server or other users such as rental car company or dealership it is not explicit that the software is configured with instructions to convey one or more images from a set of received images of a vehicle passing through said inspection lane, with associated vehicle and/or customer identifying information, to a collision repair facility processing system.
	 Russell, which like Gangitano talks about collecting vehicle damage information, teaches it is known for software to be configured with instructions to convey one or more images from a set of received images of a vehicle passing through said inspection lane, with associated vehicle and/or customer identifying information, to a collision repair facility processing system (Page 2, line 25 through Page 3, line 28; teaches that the system creates a repair or maintenance job or order based on the vehicle condition information and that the system will “route or direct a repair or maintenance job or order to the most cost effective supplier based on the total cost and other parameters of the repair, including, but not limited to, repair time, logistics, expenses, and similar factors”. The system will create a damage or accident report. Page 9, line 33 through Page 12, line 3 and Page 12, line 13 through Page 13, line 13; teaches the damage reporting system where images of the vehicle are captured, this can be done by individuals using the interface of the mobile device, or alternatively it can be done by a series of cameras which automatically take images of the vehicles as they enter and exit to maintain a record of damages to the vehicle. The images as well as vehicle identification information is transmitted to the repair or maintenance processing system so that the costs can be determined and the jobs can be assigned. As stated in Russell this allows the system to avoid missing damage and damage charges and avoid the manually-intensive and inefficient rekeying of incident and damage details multiple times).
	Gangitano discloses a vehicle inspection system which captures images of a vehicle as it passes through an arch. The arch contains multiple image sensors which takes images of sufficient quality and frame rate to determine the level of damage on the vehicle. While Gangitano establishes transmitting this information to other locations, it fails to explicitly disclose transmitting the images and vehicle information to a collision repair facility processing system.
	Russell, which like Gangitano captures images of a vehicle passing through an area, teaches like Gangitano to use those images to determine the level of damage on a vehicle. Additionally Russell establishes it is known to them transmit those images and vehicle information in the form of a report to a collision repair facility processing system or a maintenance processing system. Russell establishes doing this allows the system to avoid missing damage or damage charges and avoids manual entry and re-entry of the information, thus increasing efficiency.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle inspection system of Gangitano the ability to transmit the information collected to a collision repair facility processing system as taught by Russell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Russell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inspecting vehicles for damage provided by Gangitano, with the ability to transmit the information collected to a collision repair facility processing system as taught by Russell, for the purposes of improving efficiency. Since Gangitano already collects both vehicle information and damage information from the collected images, it would have been obvious to transmit that to a collision repair facility processing system as shown in Russell as this would improve efficiency and assure that the damages are addressed and repaired if possible. 
	As per claim 2, the combination of Gangitano and Russell teaches the above-enclosed invention, Gangitano further discloses wherein said one or more conveyed images capture visible body damage on said passing vehicle (Page 8, paragraph [0096]; discloses that the system analyzes the images of the vehicles to detect damage such as dings, dents or scratches. Which is visible body damage on the passing vehicle).
	As per claim 3,  the combination of Gangitano and Russell teaches the above-enclosed invention, Gangitano further discloses wherein each of said associated first- and second-side sensors is configured to acquire a sequence of images of the vehicle passing through the vehicle inspection lane (Page 5, paragraph [0061]; discloses that cameras capture video images of the vehicle as it passes through the inspection lane. The images are captured with sufficient quality, frame rate and resolution to detect defects or deformities of the vehicle, thus each camera is configured to acquire a sequence of images which is denoted by the frame rate of the video and that it is of sufficient value to detect damage).
	As per claim 4, the combination of Gangitano and Russell teaches the above-enclosed invention, Gangitano further discloses wherein each of said associated first- and second-side imaging sensors is further configured with an image acquisition rate selected to ensure that sequential images within each capture a common portion of a body surface of the passing vehicle at a different location within the fixed field of view (Page 5, paragraph [0061]; discloses that cameras capture video images of the vehicle as it passes through the inspection lane. The images are captured with sufficient quality, frame rate and resolution to detect defects or deformities of the vehicle, thus each camera is configured to acquire a sequence of images which is denoted by the frame rate and this is of sufficient value to detect damage. The cameras are located around the entire vehicle and collect the images at different angles as shown in Figure 3, Page 4, paragraph [0060]).
	As per claim 5, the combination of Gangitano and Russell teaches the above-enclosed invention, Gangitano further discloses wherein each sequence of images includes at least one image of a vehicle body side surface, and at least one image of either a vehicle body front surface or a vehicle body rear surface (Figure 3, Page 4, paragraph [0060]; discloses that the images are captured from both sides of the vehicle as well as the top, front and back).
	As per claim 6, the combination of Gangitano and Russell teaches the above-enclosed invention, Russell further teaches including a display device in operative communication with said processing system for presenting a graphical user interface to an operator (Page 15, line 29 through Page 16, line 4; teaches that the system includes a display device which the user can use to view data. Page 9, line 18 through Page 10, line 32; teaches that the user is presented or displayed information allowing them to make selections and inputs including reviewing images of the damage and make annotations on those images); and
	wherein said processing system is configured with software instructions to present, within said graphical user interface, a vehicle review presentation for a vehicle having passed through said inspection lane, said vehicle review presentation including at least a) identifying information for said vehicle, b) an interactive element to facilitate selection and review of images associated with said vehicle, and c) an interactive element to initiate a communication of at least one associated image and said vehicle identifying information to said collision repair facility processing system (Page 9, line 18 through Page 10, line 32; teaches that the user interface presents the user with a series of screens which present the user images from the vehicle. Page 8, lines 3-12; teaches that the screens can include verifying the vehicle information. Page 3, lines 15-28; teaches that the user has interactive elements to add damage information and once add this information is communicated to the repair facility).
	As per claim 7, the combination of Gangitano and Russell teaches the above-enclosed invention, Russell further teaches wherein said vehicle review presentation within said graphical user interface further includes at least one interactive element for enabling editing and/or annotation of a selected image prior to communication to said collision repair facility processing system (Page 9, line 18 through Page 10, line 32; teaches that the user is presented or displayed information allowing them to make selections and inputs including reviewing images of the damage and make annotations on those images. Page 3, lines 15-28; teaches that the user has interactive elements to add damage information and once add this information is communicated to the repair facility. Only after the damage information is added is the information communicated to the repair facility, thus the annotations occur prior to the communication).
	As per claim 8, the combination of Gangitano and Russell teaches the above-enclosed invention, Russell further teaches said interactive element to initiate said communication is configured to respond to an operator input by presenting one or more additional data entry fields within said graphical user interface, whereby data entered within said additional data entry field is communicated to said collision repair facility processing system together with said at least one associated image and said vehicle identifying information (Figures 34-37, Page 7, lines 24-33; teaches that the damage and/or maintenance assessment can add or update information, which adding fields or data to the record. Page 3, lines 15-28; teaches that the user has interactive elements to add damage and/or maintenance information and once add this information is communicated to the repair facility. Only after the damage information is added is the information communicated to the repair facility, thus the annotations occur prior to the communication. From this the user can add in instructions for repairs and this can be transmitted to the collision repair facility. Page 9, line 33 through Page 10, line 10; teaches that the record for the damage includes the images and repair actions. Specifically for certain types of damage the user must confirm action instructions and by selecting on the box the user can make selections. This establishes that depending on the type of damage the system can present additional fields used to make selections).
	As per claim 9, the combination of Gangitano and Russell teaches the above-enclosed invention, Gangitano further discloses wherein said first- and second- side imaging sensor fields of view are oriented non-orthogonal to an intended travel direction of a vehicle through said inspection lane (Figure 3, Page 4, paragraph [0060]; discloses that the cameras are pointed at different angles toward the vehicle as these are not squared off or having right angles with the intended travel direction they are considered non-orthogonal).
	As per claim 10, Gangitano discloses a vehicle inspection method (Abstract; discloses that the system collects and analyzes images of vehicle as it passes through a central passage. Page 8, paragraph [0096]; discloses that the system analyzes the images of the vehicles to detect damage such as dings, dents or scratches. Page 4, paragraphs [0054] and [0057]-[0060]; discloses that the system has a series of sensors for the sides, top and front and rear of the vehicle. The vehicle is guided through the lane or passage through the use of guides or curbs. The front and rear cameras can be used to identify the vehicle as shown in paragraph [0055]), comprising:
	acquiring at least one sequence of images associated with body surfaces on each lateral side of a vehicle passing through an inspection lane (Figure 3, Page 4, paragraph [0060]; discloses groups of sensors which are on both right and left sides of the vehicle, these imaging sensors are fixed field of view as they do not move and are pointed towards the inspection lane or passage which the vehicle moves through. Page 5, paragraph [0061]; discloses the image sensor types);
	subsequently evaluating at least one image in said acquired sequences of images to detect visible damage present on an imaged body surface of said vehicle (Page 8, paragraph [0096]; discloses that the system analyzes the images of the vehicles to detect damage such as dings, dents or scratches. Which is visible body damage on the passing vehicle);
	responsive to detection of visible damage present on a body surface of said vehicle, communication said at least one image together with vehicle identifying data and/or owner identifying data to a server (Page 8, paragraphs [0089] and [0096]; discloses that the data is processed by the system and can be stored in a remote server. Page 9, paragraph [0105]; establishes that this can be sent to other servers such as a rental car company or car dealership. Paragraph [0105]; additional establishes that along with the damage information the system also sends vehicle information such as VIN number, license plate number, mileage and other information).
While Gangitano establishes sending the data to a remote server or other users such as rental car company or dealership it is not explicit that the software is configured with instructions to responsive to detection of visible damage present on a body surface of said vehicle, communication said at least one image together with vehicle identifying data and/or owner identifying data to a collision repair facility.
	 Russell, which like Gangitano talks about collecting vehicle damage information, teaches it is known for software to be configured with instructions to responsive to detection of visible damage present on a body surface of said vehicle, communication said at least one image together with vehicle identifying data and/or owner identifying data to a collision repair facility (Page 2, line 25 through Page 3, line 28; teaches that the system creates a repair or maintenance job or order based on the vehicle condition information and that the system will “route or direct a repair or maintenance job or order to the most cost effective supplier based on the total cost and other parameters of the repair, including, but not limited to, repair time, logistics, expenses, and similar factors”. The system will create a damage or accident report. Page 9, line 33 through Page 12, line 3 and Page 12, line 13 through Page 13, line 13; teaches the damage reporting system where images of the vehicle are captured, this can be done by individuals using the interface of the mobile device, or alternatively it can be done by a series of cameras which automatically take images of the vehicles as they enter and exit to maintain a record of damages to the vehicle. The images as well as vehicle identification information is transmitted to the repair or maintenance processing system so that the costs can be determined and the jobs can be assigned. As stated in Russell this allows the system to avoid missing damage and damage charges and avoid the manually-intensive and inefficient rekeying of incident and damage details multiple times).
	Gangitano discloses a vehicle inspection system which captures images of a vehicle as it passes through an arch. The arch contains multiple image sensors which takes images of sufficient quality and frame rate to determine the level of damage on the vehicle. While Gangitano establishes transmitting this information to other locations, it fails to explicitly disclose transmitting the images and vehicle information to a collision repair facility.
	Russell, which like Gangitano captures images of a vehicle passing through an area, teaches like Gangitano to use those images to determine the level of damage on a vehicle. Additionally Russell establishes it is known to them transmit those images and vehicle information in the form of a report to a collision repair or a maintenance processing system. Russell establishes doing this allows the system to avoid missing damage or damage charges and avoids manual entry and re-entry of the information, thus increasing efficiency.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle inspection system of Gangitano the ability to transmit the information collected to a collision repair facility as taught by Russell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Russell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inspecting vehicles for damage provided by Gangitano, with the ability to transmit the information collected to a collision repair facility as taught by Russell, for the purposes of improving efficiency. Since Gangitano already collects both vehicle information and damage information from the collected images, it would have been obvious to transmit that to a collision repair facility as shown in Russell as this would improve efficiency and assure that the damages are addressed and repaired if possible.
	As per claim 11, the combination of Gangitano and Russell teaches the above-enclosed invention, Gangitano further discloses wherein said at least one sequence of images is acquired from an imaging sensor having a field of view oriented non-orthogonally to an intended direction of travel for vehicles passing through said inspection lane (Figure 3, Page 4, paragraph [0060]; discloses that the cameras are pointed at different angles toward the vehicle as these are not squared off or having right angles with the intended travel direction they are considered non-orthogonal).
	As per claim 12, the combination of Gangitano and Russell teaches the above-enclosed invention, Russell further teaches wherein subsequently evaluating said at least one image includes presenting said at least one image to an operator for manual review within a graphical user interface (Page 15, line 29 through Page 16, line 4; teaches that the system includes a display device which the user can use to view data. Page 9, line 18 through Page 10, line 32; teaches that the user is presented or displayed information allowing them to make selections and inputs including reviewing images of the damage and make annotations on those images).
	As per claim 13, the combination of Gangitano and Russell teaches the above-enclosed invention, Russell further teaches wherein subsequently evaluating said at least one image includes comparing vehicle body surfaces present within said at least one image with a vehicle body surface reference model to detect deviations indicative of damage (Page 12, lines 13-28; teaches that the captured images are compared to prior images which act as a reference model to determine any deviations from the prior condition of the vehicle).
	As per claim 14, Gangitano discloses a vehicle condition reporting method (Abstract; discloses that the system collects and analyzes images of vehicle as it passes through a central passage. Page 8, paragraph [0096]; discloses that the system analyzes the images of the vehicles to detect damage such as dings, dents or scratches. Page 4, paragraphs [0054] and [0057]-[0060]; discloses that the system has a series of sensors for the sides, top and front and rear of the vehicle. The vehicle is guided through the lane or passage through the use of guides or curbs. The front and rear cameras can be used to identify the vehicle as shown in paragraph [0055]), comprising:
	acquiring a set of images associated with body surfaces on a vehicle passing through an inspection lane, said plurality of images including at least one image of a front body surface, at least one image of a rear body surface, and at least one image of each lateral side body surface (Figure 3, Page 4, paragraph [0060]; discloses that a first group of sensors which is on the right side of the vehicle, these imaging sensors are fixed field of view as they do not move and are pointed towards the inspection lane or passage which the vehicle moves through. Page 5, paragraph [0061]; discloses the image sensor types. Figure 3, Page 4, paragraph [0060]; discloses that the images are captured from both sides of the vehicle as well as the top, front and back);
	generating a data record for said vehicle, said data record including said set of images and at least one vehicle identifier (Page 9, paragraph [0105]; discloses that the system generates a report or record for the vehicle including the vehicle identification information and images of damage); and 
	reviewing said data record to detect, within said set of images, visible damage to a body surface of said vehicle (Page 8, paragraph [0096]; discloses that the system analyzes the images of the vehicles to detect damage such as dings, dents or scratches. Which is visible body damage on the passing vehicle);
	responsive to a detection of visible damage present on a body surface of said vehicle, communicating at least one selected image from said set of images, together with said at least one vehicle identifier to a processing system (Page 8, paragraphs [0089] and [0096]; discloses that the data is processed by the system and can be stored in a remote server. Page 9, paragraph [0105]; establishes that this can be sent to other servers such as a rental car company or car dealership. Paragraph [0105]; additional establishes that along with the damage information the system also sends vehicle information such as VIN number, license plate number, mileage and other information).
While Gangitano establishes sending the data to a remote server or other users such as rental car company or dealership it is not explicit that the software is configured with instructions that responsive to a detection of visible damage present on a body surface of said vehicle, communicating at least one selected image from said set of images, together with said at least one vehicle identifier to a processing system associated with a vehicle collision repair facility.
Russell, which like Gangitano talks about collecting vehicle damage information, teaches it is known for software to be configured with instructions that responsive to a detection of visible damage present on a body surface of said vehicle, communicating at least one selected image from said set of images, together with said at least one vehicle identifier to a processing system associated with a vehicle collision repair facility (Page 2, line 25 through Page 3, line 28; teaches that the system creates a repair or maintenance job or order based on the vehicle condition information and that the system will “route or direct a repair or maintenance job or order to the most cost effective supplier based on the total cost and other parameters of the repair, including, but not limited to, repair time, logistics, expenses, and similar factors”. The system will create a damage or accident report. Page 9, line 33 through Page 12, line 3 and Page 12, line 13 through Page 13, line 13; teaches the damage reporting system where images of the vehicle are captured, this can be done by individuals using the interface of the mobile device, or alternatively it can be done by a series of cameras which automatically take images of the vehicles as they enter and exit to maintain a record of damages to the vehicle. The images as well as vehicle identification information is transmitted to the repair or maintenance processing system so that the costs can be determined and the jobs can be assigned. As stated in Russell this allows the system to avoid missing damage and damage charges and avoid the manually-intensive and inefficient rekeying of incident and damage details multiple times).
	Gangitano discloses a vehicle inspection system which captures images of a vehicle as it passes through an arch. The arch contains multiple image sensors which takes images of sufficient quality and frame rate to determine the level of damage on the vehicle. While Gangitano establishes transmitting this information to other locations, it fails to explicitly disclose transmitting the images and vehicle information to a collision repair facility processing system.
	Russell, which like Gangitano captures images of a vehicle passing through an area, teaches like Gangitano to use those images to determine the level of damage on a vehicle. Additionally Russell establishes it is known to them transmit those images and vehicle information in the form of a report to a collision repair facility processing system or a maintenance processing system. Russell establishes doing this allows the system to avoid missing damage or damage charges and avoids manual entry and re-entry of the information, thus increasing efficiency.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle inspection system of Gangitano the ability to transmit the information collected to a collision repair facility processing system as taught by Russell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Russell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inspecting vehicles for damage provided by Gangitano, with the ability to transmit the information collected to a collision repair facility processing system as taught by Russell, for the purposes of improving efficiency. Since Gangitano already collects both vehicle information and damage information from the collected images, it would have been obvious to transmit that to a collision repair facility processing system as shown in Russell as this would improve efficiency and assure that the damages are addressed and repaired if possible.
	As per claim 15, the combination of Gangitano and Russell teaches the above-enclosed invention, Russell further teaches wherein reviewing said data record includes presenting images from said data record to an operator within a graphical user interface (Page 15, line 29 through Page 16, line 4; teaches that the system includes a display device which the user can use to view data. Page 9, line 18 through Page 10, line 32; teaches that the user is presented or displayed information allowing them to make selections and inputs including reviewing images of the damage and make annotations on those images); and
	wherein communication to said vehicle collision repair facility is initiated by said operator following observation of visible damage to a body surface within at least one of said presented images (Page 9, line 18 through Page 10, line 32; teaches that the user is presented or displayed information allowing them to make selections and inputs including reviewing images of the damage and make annotations on those images. Page 3, lines 15-28; teaches that the user has interactive elements to add damage information and once add this information is communicated to the repair facility. Only after the damage information is added is the information communicated to the repair facility, thus the annotations occur prior to the communication).
	As per claim 16, the combination of Gangitano and Russell teaches the above-enclosed invention, Russell further teaches wherein said at least one selected image is selected by said operator within said graphical user interface prior to said communication (Page 9, line 18 through Page 10, line 32; teaches that the user is presented or displayed information allowing them to make selections and inputs including reviewing images of the damage and make annotations on those images).
	As per claim 17, the combination of Gangitano and Russell teaches the above-enclosed invention, Russell further teaches generating a damage repair estimate for said vehicle at said vehicle collision repair facility using said communicated at least one selected image (Page 3, lines 22-28; teaches that the system will route the job based on the cost estimates from suppliers. Page 12, line 29 through Page 13, line 2; teaches that the system can receive quotes for work and track the progress of that work for the maintenance and repair tasks. Page 9, line 33 through Page 10, line 10; teaches that the record for the damage includes the images and repair actions).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frantz (US 2003/0185340 A1) – discusses vehicle inspections using imaging data.
	Chandler et al. (US 7,102,665 B1) – discusses using imaging systems  to inspect vehicles.
	Golab et al. (US 2008/0007722 A1) – discusses an imaging system to determine vehicle wheel alignment.
	Brauer et al. (US 2013/0158777 A1) – discusses vehicle service procedures for inspecting a vehicle.	
	Webb et al. (WO 2006/047266 A1) – discusses vehicle image acquisition and analysis. 
K. Patil, M. Kulkarni, A. Sriraman and S. Karande, "Deep Learning Based Car Damage Classification," 2017 16th IEEE International Conference on Machine Learning and Applications (ICMLA), 2017, pp. 50-54, doi: 10.1109/ICMLA.2017.0-179.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/15/2022